Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bentzien et al. (US Patent #9,092,474) in view of Earl et al. (US Pub. 2003/0233648).
Regarding independent claims 1, 8 and 15, Bentzien discloses a method for upgrading a system, comprising: 
determining a first group of modules to be upgraded in a first stage and a second group of modules to be upgraded in a second stage after the first stage from a plurality of modules of the system (Fig.4: a first database object from an original system is identified for a complete modification based on a comparison of the first database object with a plurality of target upgrade database objects (block 410) and a second database object from the original system is identified for a partial modification based on a comparison of the second database object with the plurality of target upgrade database objects (block 430)); 
upgrading the first group of modules in the first stage (Fig.4: In response to the identification of the first database object, the first database object is designated for the complete modification based on an incremental conversion process (block 420)); 
causing the upgraded first group of modules to provide a corresponding service (col.14, lines 62-67 and col.15, lines 1-6: the modification of the first database object may be characterized as a complete modification because all of the fields of the first database object may be subject to modification during upgrade of the original system. Specifically, all of the fields in the first database object may be subject to modification in order for the first database object to correspond with the structure and/or data of at least one target database object from the plurality of target upgrade database objects). 
However, Bentzien does not specifically teach upgrading the second group of modules in the second stage while the upgraded first group of modules is providing the corresponding service.
Earl teaches upgrading the second group of modules in the second stage while the upgraded first group of modules is providing the corresponding service ([0004]: managing software in a distributed computing system having a plurality of nodes, which performs software upgrades in a sequential or "rolling" manner (e.g., node by node), thereby allowing the distributed computing system to remain operable and available throughout the upgrade process).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate , the software upgrades in a sequential manner as taught by Earl into incremental conversion of database objects during upgrade of an original system of Bentzien, because it would have been to obtain desired transistor structures with different electrical characteristics. 
Regarding claims 4 and 11, Bentzien teaches wherein determining the second group of modules comprises: including, based on a determination that a third module of the plurality of modules is disabled, the third module in the second group of modules (claim 6: the database comparator is configured to identify a third database object from the original system for a partial modification based on a comparison of the third database object with the plurality of target upgrade database objects, the partial modification module is configured to exclude the third database object from the incremental conversion process when the third database object is scheduled for the partial modification based on a process mutually exclusive with the incremental conversion process)
Regarding claims 5 and 12, Bentzien teaches wherein determining the second group of modules comprises: including, based on a determination that a fourth module of the plurality of modules is enabled but is not configured with a valid task for providing a service, the fourth module in the second group of modules (claim 8: The computer system of claim 1, wherein: the database comparator is configured to identify a third database object from the original system for a partial modification based on a comparison of the third database object with the plurality of target upgrade database objects, the partial modification module is configured to designate the third database object for the partial modification during a downtime of the original system after the incremental conversion process has been completed).
Regarding claims 6 and 13, Earl teaches wherein upgrading the second group of modules in the second stage comprises: upgrading the second group of modules using a background process in the second stage ([0004]: managing software in a distributed computing system having a plurality of nodes, which performs software upgrades in a sequential or "rolling" manner (e.g., node by node), thereby allowing the distributed computing system to remain operable and available throughout the upgrade process).
Regarding claims 7 and 14, Earl teaches the plurality of modules to stop providing the corresponding services before upgrading the modules in the system ([0004]: managing software in a distributed computing system having a plurality of nodes, which performs software upgrades in a sequential or "rolling" manner (e.g., node by node), thereby allowing the distributed computing system to remain operable and available throughout the upgrade process).

Allowable Subject Matter
Claims 2, 3, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135